DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in response to the RCE submitted on 4/15/2022.
Claims 1, 4, 6, 9, 11, and 14 have been cancelled.
Claims 26 and 27 have been added.
Claims 26 and 27 are pending and have been examined.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 21 and 22 have been renumbered as claims 26 and 27.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. 
Step 1:  The claims are directed to a method (claim 26). Thus the claims fall within the four categories of patentable subject matter.
Step 2A prong 1: These claims, when considered individually and as an ordered combination, are directed to organizing certain methods of human activity including fundamental economic practices and commercial interactions. The claims include the abstract concepts of determining an optimal time of day budget allocation strategy. Optimizing a budget allocation strategy by running simulations for various time buckets to determine an optimal time is fundamental economic practice and related to commercial interactions regarding advertising, marketing or sales activities or behaviors. Further, when considered individually and as an ordered combination, the limitations also qualify as a mental process as the optimization regarding time generating time buckets and running simulations using stochastic dynamic programming could all be performed by a human analog in the human mind or with paper and pencil. For example, but for the “by a software executed on a computer system” language, executing the simulations in the context of this claim encompasses the user making calculations mentally or with pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally, when considered individually and as an ordered combination, the claims also are classified as mathematical concepts, mathematical relationships, mathematical formulas or equations, and mathematical calculations as the claims provide mathematical procedures and calculations such as executing simulations using stochastic dynamic programming to identify optimal time buckets associated with the largest increase in conversions and reduction in cost per click. Accordingly, the claims recite an abstract idea.
Though lengthy and numerous, the following limitations are considered as merely descriptive of abstract concepts: 
determining when to display media as a time-of-day budget allocation strategy for a predetermined period of time, the determining the time-of-day budget allocation strategy comprising: generating a first plurality of time buckets that completely span the predetermined period of time using a first time bucket definition, generating a second plurality of time buckets that completely span the predetermined period of time using a second time bucket definition, executing a simulation for the first plurality of time buckets and the second plurality of time buckets using stochastic dynamic programming in order to identify an optimal time bucket definition associated with a largest increase in total conversions and reduction in cost-per-click over the predetermined period of time, wherein the first time bucket definition inherently results in a different amount being allocated for each time bucket of the first plurality of time buckets, wherein the second time bucket definition inherently results in a different budget dollar amount being allocated for each time bucket of the second plurality of time buckets; communicating to acquire a media space, causing the displayable media to be placed based at least in part on the time-of-day budget allocation strategy, in response to acquisition of the media space.
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims include the additional elements of software executed on a computer system, online slot on a webpage on the internet, demand side platform for acquisition of online space of a webpage, and displayable media available for hits and clicks. The software executed on a computer system is recited at a high level of generality such that it merely uses a computer as a tool to implement the abstract idea. The demand side platform for acquiring online space of a webpage, online slots on a webpage on the internet, and displayable media available for hits and clicks merely provides a general link to a particular technological environment or field of use (i.e. online advertising.) Accordingly, when considered both individually and as an ordered combination, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (See MPEP 2106.04(d) I) The claim is directed to an abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above, the claims amount to no more than mere instruction to apply the abstract idea with generic computer components and provide a general link to a particular technological environment or field of use (See MPEP 2106.05 I A). Mere instruction to apply an exception using generic computing components and providing a general link to a technological environment cannot provide an inventive concept.
As a result the claims are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pai et al (US 2016/0267519) in view of Holtan (US 10,672,035)


As per claim 26:

Pai teaches determining, by a software executed on a computer system, when to insert the displayable media in the online slot on the web page of the Internet as a time of day budget allocation strategy for a predetermined period of time, the determining the time of day budget allocation strategy comprising: (paragraphs[0012], [0014], [0015], [0023], [0051], [0054] Online advertising can include presenting an advertisement within an electronic document, such as a web page, served by a content server to a user device. In particular, an advertiser or a third-party associated with the advertiser, such as a demand side platform (e.g., Adobe Media Optimizer) establishes and places bids to participate in the real-time auction process. An advertising budget is distributed to maximize ROI (i.e. conversions). The distribution is broken into times (features) and allocated proportionally based on when the ROI is highest (i.e. most conversions).  generating a first plurality of time buckets that completely span the predetermined period of time using a first time bucket definition (paragraph [0044] In embodiments, to determine related feature values, a set of feature values for a feature, and data associated therewith, can be split into two groups or chunks. To identify an initial best split for the feature values, the data can be split into various combinations of two groups of feature values. For instance, potential combinations of feature values, and data associated therewith, can be considered to find the best split in a first iteration. By way of example only, assume a feature of time is being analyzed for allocating a prescribed budget. Further assume that the feature values are 0-1, 1-2, 2-3, 3-4, . . . 23-24, representing 24 hours within a day. In such a case, the feature values can be grouped into possible combinations while maintaining consecutive values together. In this regard, a group or chunk might refer to a contiguous sequence of time frames. For instance, a first split might have the two combinations of 0-1 and 1-24 (first time bucket definition panning the entire time period), a second split might have the two combinations of 0-2 and 2-24, (second time bucket definition spanning the entire time period) a third split might have the two combinations of 0-3 and 3-24, and so on, resulting in 23 splits of data for the 24 feature values. The best split from among the 23 splits of data can be identified by analyzing the variance between the groups of data. For instance, a split is considered significant if the two groups formed have significant variance. In analyzing the data splits, a linear model, such as a regression model, can be fitted to or applied to the data associated with the feature values in a group.) generating a second plurality of time buckets that completely span the predetermined period of time using a second time bucket definition ((paragraph [0044] In embodiments, to determine related feature values, a set of feature values for a feature, and data associated therewith, can be split into two groups or chunks. To identify an initial best split for the feature values, the data can be split into various combinations of two groups of feature values. For instance, potential combinations of feature values, and data associated therewith, can be considered to find the best split in a first iteration. By way of example only, assume a feature of time is being analyzed for allocating a prescribed budget. Further assume that the feature values are 0-1, 1-2, 2-3, 3-4, . . . 23-24, representing 24 hours within a day. In such a case, the feature values can be grouped into possible combinations while maintaining consecutive values together. In this regard, a group or chunk might refer to a contiguous sequence of time frames. For instance, a first split might have the two combinations of 0-1 and 1-24 (first time bucket definition spanning the entire time period), a second split might have the two combinations of 0-2 and 2-24, (second time bucket definition spanning the entire time period) a third split might have the two combinations of 0-3 and 3-24, and so on, resulting in 23 splits of data for the 24 feature values. The best split from among the 23 splits of data can be identified by analyzing the variance between the groups of data. For instance, a split is considered significant if the two groups formed have significant variance. In analyzing the data splits, a linear model, such as a regression model, can be fitted to or applied to the data associated with the feature values in a group.) {using the first plurality of time buckets and second plurality of time buckets} in order to identify an optimal time bucket definition associated with a largest increase in total conversions and reductions in cost-per-click over the predetermined period of time, (paragraphs [0003], [0039]-[0056] In some embodiments, each set of related feature values (time buckets), and data associated therewith, is used to facilitate budget allocation optimization. To this end, such data can be used to determine an indication of a return on investment for each set of one or more feature values corresponding with a feature being utilized to determine an allocation of the online advertising budget. As such, a model is generated for each set of related feature values. For instance, assume two sets of related feature values are identified, one set representing hours 0-12 and the other set representing hours 12-24. For each set, a model is generated that includes or returns, for each set, a slope (coefficient) and intercept of a line that best fits the data in that set. The optimizer 124 can use the advertising budget and the indication of the return on investment for each set of the one or more feature values to identify an optimal allocation of the advertisement budget (e.g., for the budget time duration). In embodiments, the optimizer 124 can utilize the generated models, or portions thereof, along with the designated budget to optimize the budget allocations. Any algorithm can be used to optimize budget allocations. In some cases, the slopes (coefficients) of the generated models can be compared to one another to determine the set of related feature values that would likely result in a greater ROI. For example, assume a first set of related feature values has a higher slope (coefficient) than the slope associated with a second set of related feature values, that is, the first set of related feature values has a higher ROI as compared to the second set of related features. By way of example, assume that a budget allocation of $1000 is provided on a daily basis and that two sets of related feature values have been identified. Further assume that slope (coefficient) for the first set of related feature values is determined to be greater than the slope (coefficient) for the second set of related feature values. Now assume that a lower constraint is 1% for both sets and that an upper constraint is 60% for the first set and 50% for the second set. In such a case, based on the lower constraints, at least $10 will be allocated to the first set of related feature values and at least $10 will be allocated to the second set of related feature values. Because the first set of related features is associated with a greater ROI, the budget allocation can be maximized to the upper constraint for the first set, which is $600 (or 60%) in this example. As such, the second set of related features can be allocated the remaining $400 of the $1000 daily advertising budget.) wherein the first time bucket definition inherently results in a different amount being allocated for each time bucket of the first plurality of time buckets, wherein the second time bucket definition inherently results in a different amount being allocated for each time bucket of the second plurality of time buckets (paragraph [0048]-[0051] As such, a model is generated for each set of related feature values. For instance, assume two sets of related feature values are identified, one set representing hours 0-12 and the other set representing hours 12-24. For each set, a model is generated that includes or returns, for each set, a slope (coefficient) and intercept of a line that best fits the data in that set. If three sets of related feature values exist, then three separate models to fit the data in the corresponding data set are generated, and so on. The optimizer 124 can use the advertising budget and the indication of the return on investment for each set of the one or more feature values to identify an optimal allocation of the advertisement budget (e.g., for the budget time duration). In embodiments, the optimizer 124 can utilize the generated models, or portions thereof, along with the designated budget to optimize the budget allocations. n some cases, the slopes (coefficients) of the generated models can be compared to one another to determine the set of related feature values that would likely result in a greater ROI. For example, assume a first set of related feature values has a higher slope (coefficient) than the slope associated with a second set of related feature values, that is, the first set of related feature values has a higher ROI as compared to the second set of related features. In such a case, the optimizer 124 might provide a recommendation to allocate the budget in association with the first set of related feature values. By way of example, assume that a budget allocation of $1000 is provided on a daily basis and that two sets of related feature values have been identified. Further assume that slope (coefficient) for the first set of related feature values is determined to be greater than the slope (coefficient) for the second set of related feature values. Now assume that a lower constraint is 1% for both sets and that an upper constraint is 60% for the first set and 50% for the second set. In such a case, based on the lower constraints, at least $10 will be allocated to the first set of related feature values and at least $10 will be allocated to the second set of related feature values. Because the first set of related features is associated with a greater ROI, the budget allocation can be maximized to the upper constraint for the first set, which is $600 (or 60%) in this example. As such, the second set of related features can be allocated the remaining $400 of the $1000 daily advertising budget.) communicating, by the software application, with a demand side platform which is a software tool that automates acquisition of the online slot on the web page in which the demand side platform is an intermediary between the software application and the webpage  (paragraphs [0012], [0013], [0032] The advertiser optimizer 104 is generally described herein as demand-side platform, or third-party platform that operates on behalf of an advertiser to facilitate real-time advertisement auctions for the advertiser. In this regard, the advertiser optimizer 104 can generally determine how much to bid for a given advertisement or set of advertisements in accordance with a budget received from the advertiser. In this way, the advertiser optimizer 104 may communicate with an advertiser device (not shown) in an effort to facilitate real-time bids. Such communication therebetween may include advertiser preferences, budgets, analysis, or the like, as described in more detail below.). causing, by the software application, the displayable media to be placed in the available slot on the web page based at least in part on the time-of-day budget allocation strategy, in response to acquisition of the online slot on the web page (paragraphs[0012], [0014], [0015], [0023], [0051], [0054], [0058] Online advertising can include presenting an advertisement within an electronic document, such as a web page, served by a content server to a user device. In particular, an advertiser or a third-party associated with the advertiser, such as a demand side platform (e.g., Adobe Media Optimizer) establishes and places bids to participate in the real-time auction process. An advertising budget is distributed to maximize ROI (i.e. conversions). The distribution is broken into times (features) and allocated proportionally based on when the ROI is highest (i.e. most conversions) The advertisement delivery system 106 can receive a bid, such as a real-time bid, and utilize the bid in an advertisement auction to select an advertisement to deliver to a user. For example, assume that a bid of two cents is provided to the advertisement delivery system 106 in response to an advertisement request. Now assume that the advertisement associated with the two cent bid is successful in the auction. The advertisement delivery system 106 can provide an associated advertisement for transmission to a user. In some implementations, the advertisement delivery system 106 might communicate the advertisement to the user device (after the ad is selected in the advertisement auction). In other implementations, the advertisement delivery system 106 might provide the advertisement to another component (at auction time or after advertisement selection) for provision to the user device..
The combination does not expressly teach executing a simulation using stochastic dynamic programming.
Holtan teaches executing a simulation {…} using stochastic dynamic programming (C8L51-54; Stochastic dynamic programming can therefore be applied to determine the appropriate advertisement decision so that advertiser server 224 can select the appropriate action with respect to an advertisement bid. The {…} indicate a modification to the claim language to show what is expressly taught by Holtan.) 
Holtan does not expressly teach using this technique on time buckets. It would have been obvious to one of ordinary skill in the art at the time of the invention to include the use of stochastic dynamic programming as taught by Holtan on the first and second time buckets of Pai in order to compute a policy prescribing how to act optimally in the face of uncertainty. Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art. The use of stochastic dynamic programming on the time buckets of Pai would have been obvious in order to gain the commonly understood benefits of such technique such as computing a policy prescribing how to act optimally in the face of uncertainty. The use of this technique for this particular data would be accomplished with no unpredictable results.

Pai and Holtan teach the limitations of claim 26. As per claim 27:

Pai further teaches wherein the displayable media is available for hits or clicks by online users  (paragraph [0020] As another example, a bid of ten cents may indicate a willingness to pay ten cents upon presentation of an advertisement resulting in a selection of the advertisement (e.g., click through) or a conversion (e.g., user purchases an item for sale, completes and submits a form, etc. [0035] The attributor 120 is generally configured to attribute or designate revenue and/or cost to an event(s). Attribution is the process of identifying an event or set of events (or touch points) that contribute to a desired outcome and, thereafter, assigning a value to one or more of the events. An event or touch point refers to any event or point along the path of achieving a conversion or other revenue means. An event may be, for example, an ad displayed on a webpage, a click on an advertisement, a social network post, etc. Generally, there are multiple touch points or events, such as ad presentations and user selections/navigations, occurring before a conversion is actually performed. Because of the multiple events leading up to a conversion, it is oftentimes desirable to attribute condition on revenue that is appropriate to each of these events or touch points, as appropriate, to designate an event or set of events as contributing to the conversion.)

Response to Arguments

The examiner has considered but does not find persuasive applicant’s arguments regarding rejections under 35 USC 101. The examiner finds that he claims are still directed to abstract concepts in the same manner as discussed with regard to previous claim 1. The claims merely analyze time data to determine an optimal time for presentation of content. The examiner finds no improvement what so ever with regard to technology or a technical field. Calculating the best time to present content in no way improves the internet itself, web pages, or any other technical aspect. The alleged improvement is to the business practice of determining when to present ads in order to maximize desired outcomes. Such application provides no changes to the underlying technology. As noted above, such additional elements provide no meaningful limits on practicing the abstract concept and merely provide a particular technological environment in which to implement the abstract idea. Further, no inventive concept is provided by said additional elements as outlined above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688